Title: 1780. January 13. Thursday.
From: Adams, John
To: 


       Rode from Bribiesca to Pancourbo where we dined. We passed thro Courbo, which is a little Village with half a dozen other small Villages in Sight. In every one of them is a Church. Pancourbo is at the Beginning of the Rocks. There is the Appearance of an ancient Carriage Way, up the steepest Part of the Rocks. We passed between two Rows of Mountains consisting wholly of Rocks, the most lofty, and craggy Precipices that I ever saw. These rocky Mountains made the Boundary between the ancient Castile and Biscay. Pancourbo is the last Village in old Castile. At Puente de la Rada, We were stopped by a No. of Officers, and asked if We had a Passeport. I produced my Passport of the Governor of Galicia, they read it, with much Respect and let Us Pass. We came 4 good Leagues this afternoon, and are now at Ezpexo.
       We are now at the best public House that I have seen. Yet the Kitchen is a Spanish Kitchen, like all the others, and there is no Chimney in the House.
       There is not a Tavern We have been in, but is filled with religious Prints and Images. The Chamber where I now write has two Beds, at the Head of each is a Delph Vessell, for holy Water Agua Santa, or Agua benita. At the Head of each also is a neat Cross about 9 Inches long, with an Image of J.C. in some Metal, Tin, Belmetal, or Pewter, upon it. Upon the Wall is a Picture of Vierge de Montcarmel, or Virgo Maria de Monte Carmelo—a great Number of others that I have not Patience to transcribe.
       From Ezpexo where We now are, We go to Orduña, which is 4 Leagues, and to Bilbao, which is six.
      